Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/21 has been entered.
 

Claim Rejections - 35 USC § 103
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura (U.S. Pat. No. 6,465,400) in view of Horaguchi (U.S. Pat. No. 7,625,850).
From column 1 line 46 through column 2 line 2 Kamimura discloses a high temperature lubricant composition where the base oil can comprise 30 to 80% by weight of an aromatic ester compound, encompassing the range recited for the pyromellitate ester of claim 1, 20 to 70% by weight of another base oil, encompassing the range recited for the polyol ester of claim 1, and an antioxidant. In column 2 lines 42-47 Kamimura discloses that the aromatic ester can be various pyromellitate esters meeting the limitations of the pyromellitate ester of claims 1, 5-6, 11, and 16-18. The antioxidant 2/s, encompassing the ranges recited in claims 7 and 12. In column 7 lines 18-20 Kamimura discloses that the antioxidant is preferably present in an amount of 0.1 to 10% by weight, indicating that the base oil can be present in an amount of up to 99.9% by weight, encompassing the range recited in claim 19. 
The differences between Kamimura and the currently presented claims are:
i) Kamimura discloses in column 2 lines 53-55 that the additional base oil can be a synthetic oil, but does not specifically disclose a polyol ester base oil.
ii) Some of the ranges of Kamimura overlap or encompass the claimed ranges or amounts rather than falling within them. 
With respect to i), in column 1 lines 6-10 Horaguchi discloses a lubricating composition ideal for use in high-temperature environments. In column 4 lines 17-21 Horaguchi discloses that the compositions comprise polyol ester oils, and in column 4 
With respect to ii), see MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” 
While Kamimura and Horaguchi do not specifically disclose the properties recited in amended claims 1, 11, and 16, it is the examiner’s position that since the composition of Kamimura and Horaguchi meets the compositional limitations of the claims, and is useful for high-temperature applications, it will possess the claimed properties, or at least possess a liquid fraction, total deposit formation, and residue formation in ranges at least overlapping the claimed ranges.  Claims 1-19 are therefore rendered obvious by Kamimura and Horaguchi.


Double Patenting
Claims 1-15 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,508,248. 
Claim 1 of the ‘248 patent discloses a lubricant composition comprising a polyol ester and a pyromellitate ester. The polyol ester is present in an amount of about 32 to about 36% by weight, as recited in amended claim 1 of the current application, and the pyromellitate ester is present in an amount of about 63 to about 65% by weight, also as recited in amended claim 1 of the current application. The composition of claim 1 of the ‘248 patent further comprises one or more additives, as recited in claim 1 of the current application. Claim 1 of the ‘248 patent discloses that the composition has a liquid fraction of at least about 50 percent after 68 hours at 240° C, as recited in claim 1 of the current application. While claim 1 of the ‘248 patent does not specifically disclose the total deposit formation or residue formation of claim 1 of the current application, it is the examiner’s position that since the composition of claim 1 of the ‘248 patent comprises the same components as claim 1 of the current application in the same concentration ranges, the deposit formation, and residue formation of the compositions of claim 1 of the ‘248 patent would at least overlap those of claim 1 of the current application, as well as claims 11 and 16.
Claims 3-8 of the ‘248 patent are analogous to claims 2-7 of the current application. Claim 9 of the ‘248 patent recites that the at least one additive can be various additives recited in claims 8-9 of the current application. Claim 11 of the ‘248 patent discloses a composition comprising a specific pyromellitate ester corresponding to that of claim 11 of the current application, and includes both the polyol ester and pyromellitate ester in amounts recited in amended claim 11 of the current application, as 
The differences between the claims of the ‘248 patent and the currently presented claims are:
i) Claim 9 of the ‘248 patent recites that the composition can comprise an antioxidant additive, but does not disclose specific suitable antioxidants. This relates to claims 10 and 15 of the current application.
ii) Some of the ranges of the claims of the ‘248 patent overlap the claimed ranges rather than falling within them.
With respect to i), Applicant is reminded that those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent.  In re Vogel, 422 F. 2d 438, 164 USPQ 619, 622 (CCPA 1970). In this case, column 8 lines 61-67 of the ‘248 patent disclose that suitable antioxidants include those recited in claims 10 and 15 of the current application. Claims 10 and 15 of the current application therefore define an obvious variation of the compositions of the claims of the ‘248 patent.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
	In light of the above, claims 1-15 and 18-19 of the current application are rendered obvious by the claims of the ‘248 patent.

Response to Arguments
Applicant's arguments filed 4/21/21 have been fully considered but they are not persuasive. Applicant argues that Kamimura does not render the claims obvious because Kamimura does not disclose the use of the claimed polyol ester as the additional base oil. However, as discussed in the rejection and previous office actions, Horaguchi discloses the use of the claimed polyol esters in high-temperature oils such as those of Kamimura. One of ordinary skill in the art therefore would have been motivated to use the polyol esters of Horaguchi as the additional base oil of Kamuld have had a reasonable expectation of success in doing so. Applicant argues that the combination of Kamimura and Horaguchi does not teach the properties of the claimed composition, but as discussed in the rejection and previous office actions, since Kamimura and Horaguchi render obvious a composition comprising a pyromellitate ester and polyol ester in amounts encompassing the claimed ranges, where the pyromellitate ester and polyol ester can be specific species recited in the dependent claims, the compositions of Kamimura and Horaguchi will possess the claimed properties. It is noted that Tables 1 and 4 of the specification indicate that composition PM5, which comprises pyromellitate ester in an amount of 38.1%, outside the claimed .
It is noted that even if applicant’s arguments regarding the rejection Kamimura and Horaguchi were persuasive, claims 1-15 and 18-19 would not be allowable, since applicant has not overcome the double patenting rejection of those claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771